Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-42 are pending in this Office Action.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/09/2021 have been considered.
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-42  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39  respectively of U.S. Patent No. 11,100,371. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 

Present  Application
 U.S. Patent No. 11,100,371
As per Claim 1, A system for creating synthetic data, comprising at least one hardware processor adapted to execute code for: using a machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured simultaneously from a common physical scene, each of the plurality of real signals are captured by one of a plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; and applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating a possible signal captured from the common physical scene by a target sensor in an identified position relative to the plurality of sensors. 


As per Claim 1, A system for creating synthetic data for testing an autonomous system, comprising: using a machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured simultaneously from a common physical scene, each of the plurality of real signals are captured by one of a plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating a possible signal captured from the common physical scene by a target sensor in an identified position relative to the plurality of sensors; and providing the synthetic data to at least one testing engine to test an autonomous system comprising the target sensor.




As per claim 2, The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying a style transformation to the synthetic data according to real target sensor data captured by the target sensor from another physical scene, to produce target synthetic data simulating target data captured by the target sensor; and using the target synthetic data as the synthetic data. 
As per claim 2, The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying a style transformation to the synthetic data according to real target sensor data captured by the target sensor from another physical scene, to produce target synthetic data simulating target data captured by the target sensor; and using the target synthetic data as the synthetic data.
As per claim 3, The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying one or more physical-characteristic adjustments to the synthetic data to produce adjusted target synthetic data simulating target data captured by the target sensor; and using the adjusted target synthetic data as the synthetic data. 
As per claim 3, The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying one or more physical-characteristic adjustments to the synthetic data to produce adjusted target synthetic data simulating target data captured by the target sensor; and using the adjusted target synthetic data as the synthetic data.


As per claim 4, The system of claim 3, wherein at least one of the one or more physical- characteristic adjustments is selected from a group of physical-characteristic adjustments consisting of: a geometric distortion transformation applied according to at least one physical characteristic of the target sensor, a change of image resolution, and a scan-pattern filter applied according to an identified scanning pattern of the target sensor.  


As per claim 4, The system of claim 3, wherein at least one of the one or more physical-characteristic adjustments is selected from a group of physical-characteristic adjustments consisting of: a geometric distortion transformation applied according to at least one physical characteristic of the target sensor, a change of image resolution, and a scan-pattern filter applied according to an identified scanning pattern of the target sensor.

 
As per claim 5, The system of claim 4, wherein the geometric distortion transformation is selected from a group of geometric distortion transformations consisting of: a fisheye transform, a barrel distortion transform, a pincushion distortion transform, and a moustache distortion transform. 
 
As per claim 5, The system of claim 4, wherein the geometric distortion transformation is selected from a group of geometric distortion transformations consisting of: a fisheye transform, a barrel distortion transform, a pincushion distortion transform, and a moustache distortion transform.


As per claim 6, The system of claim 4, wherein the synthetic data comprises a plurality of synthetic digital images; and wherein applying the scanning-pattern filter according to the identified scanning pattern of the target sensor comprises using optical flow motion estimation to compute at least one additional synthetic digital image.  

As per claim 6, The system of claim 4, wherein the synthetic data comprises a plurality of synthetic digital images; and wherein applying the scanning-pattern filter according to the identified scanning pattern of the target sensor comprises using optical flow motion estimation to compute at least one additional synthetic digital image.



As per claim 7, The system of claim 1, wherein the synthetic data comprises a plurality of synthetic digital images; and wherein the at least one hardware processor is adapted to further execute code for: applying a hole-filling algorithm to the plurality of synthetic images of the synthetic data to produce filled target synthetic data simulating target data captured by the target sensor; and using the filled target synthetic data as the synthetic data.  
As per claim 7, The system of claim 1, wherein the synthetic data comprises a plurality of synthetic digital images; and wherein the at least one hardware processor is adapted to further execute code for: applying a hole-filling algorithm to the plurality of synthetic images of the synthetic data to produce filled target synthetic data simulating target data captured by the target sensor; and using the filled target synthetic data as the synthetic data.

As per claim 8, The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: computing a plurality of ground-level layer maps each for one of the plurality of real signals, using the plurality of computed depth maps; adding at least one additional object to the synthetic data according to the plurality of computed depth maps and the plurality of ground-level layer maps to produce augmented synthetic data; and using the augmented synthetic data as the synthetic data. 
As per claim 8, The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: computing a plurality of ground-level layer maps each for one of the plurality of real signals, using the plurality of computed depth maps; adding at least one additional object to the synthetic data according to the plurality of computed depth maps and the plurality of ground-level layer maps to produce augmented synthetic data; and using the augmented synthetic data as the synthetic data. 

As per claim 9, The system of claim 8, wherein the at least one additional object is selected from a group of scene objects consisting of: a mark on a road, a speed bump, a depression in a road surface, an elevation in a road surface, a traffic light, a sign, a road side, a curb, an animal, a pedestrian, a bicycle, and a motorized vehicle.  
As per claim 9, The system of claim 8, wherein the at least one additional object is selected from a group of scene objects consisting of: a mark on a road, a speed bump, a depression in a road surface, an elevation in a road surface, a traffic light, a sign, a road side, a curb, an animal, a pedestrian, a bicycle, and a motorized vehicle.


As per claim 10, The system of claim 8, wherein the at least one hardware processor is adapted to further execute code for detecting, in the synthetic data, a plurality of existing objects, using the plurality of computed depth maps; and wherein adding the at least one additional object to the synthetic data comprises using at least one of the plurality of existing objects. 
As per claim 10, The system of claim 8, wherein the at least one hardware processor is adapted to further execute code for detecting, in the synthetic data, a plurality of existing objects, using the plurality of computed depth maps; and wherein adding the at least one additional object to the synthetic data comprises using at least one of the plurality of existing objects.

As per claim 11, The system of claim 1, wherein applying the point of view transformation comprises applying a dynamic transformation to the identified position.  

 As per claim 11, The system of claim 1, wherein applying the point of view transformation comprises applying a dynamic transformation to the identified position.
As per claim 12, The system of claim 1, wherein the plurality of sensors are a plurality of cameras; wherein the target sensor is a target camera; wherein each of the plurality of real signals comprises a plurality of digital images captured from the common physical scene by a respective camera of the plurality of cameras; and wherein each of the plurality of computed depth maps comprises a plurality of depth images, each comprising depth information for a digital image of a respective plurality of digital images qualified by the computed depth map.  

As per claim 12, The system of claim 1, wherein the plurality of sensors are a plurality of cameras; wherein the target sensor is a target camera; wherein each of the plurality of real signals comprises a plurality of digital images captured from the common physical scene by a respective camera of the plurality of cameras; and wherein each of the plurality of computed depth maps comprises a plurality of depth images, each comprising depth information for a digital image of a respective plurality of digital images qualified by the computed depth map.
As per claim 13, The system of claim 12, wherein each depth image of the plurality of depth images comprises depth information for each of a plurality of pixels of a respective digital image.  
As per claim 13, The system of claim 12, wherein each depth image of the plurality of depth images comprises depth information for each of a plurality of pixels of a respective digital image.
As per claim 14, The system of claim 1, wherein the machine learning model is a neural network.  
 As per claim 14, The system of claim 1, wherein the machine learning model is a neural network.
As per claim 15,  The system of claim 1, wherein at least one first physical quality value of at least one physical quality, measured while capturing the plurality of real signals by the plurality of sensors, is greater than at least one second physical quality value of the at least one physical quality, measured while capturing the real target sensor data by the target sensor.  
As per claim 15, The system of claim 1, wherein at least one first physical quality value of at least one physical quality, measured while capturing the plurality of real signals by the plurality of sensors, is greater than at least one second physical quality value of the at least one physical quality, measured while capturing the real target sensor data by the target sensor.
As per claim 16, The system of claim 15, wherein the at least one first physical quality value comprises a first value of a first distance the plurality of sensors traversed in the common physical scene while capturing the plurality of real signals; and wherein the at least one second physical quality value comprises a second distance value of a second distance the target sensor traversed in the other physical scene while capturing the real target sensor data.  
 

As per claim 16, The system of claim 15, wherein the at least one first physical quality value comprises a first value of a first distance the plurality of sensors traversed in the common physical scene while capturing the plurality of real signals; and wherein the at least one second physical quality value comprises a second distance value of a second distance the target sensor traversed in the other physical scene while capturing the real target sensor data.
As per claim 17, The system of claim 16, wherein a ratio between the first distance value and the second distance value is greater than an identified ratio threshold. 
As per claim 17, The system of claim 16, wherein a ratio between the first distance value and the second distance value is greater than an identified ratio threshold.
As per claim 18, The system of claim 17, wherein the identified ratio threshold is selected from a group of ratio thresholds comprising 10, 100 and 1000.  


As per claim 18, The system of claim 17, wherein the identified ratio threshold is selected from a group of ratio thresholds comprising 10, 100 and 1000.

As per claim 19,  The system of claim 1, wherein the plurality of real signals are captured while the plurality of sensors are mounted on a vehicle in an identified pattern; wherein the real target sensor data is captured while the target sensor is mounted on the vehicle at the identified position; and wherein the identified position is an identified relative position relative to the identified pattern.  

As per claim 19,  The system of claim 1, wherein the plurality of real signals are captured while the plurality of sensors are mounted on a vehicle in an identified pattern; wherein the real target sensor data is captured while the target sensor is mounted on the vehicle at the identified position; and wherein the identified position is an identified relative position relative to the identified pattern.
As per claim 20,   The system of claim 19, wherein the identified pattern is a grid.  

 As per claim 20,  The system of claim 19, wherein the identified pattern is a grid.
As per claim 21,  The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying a new point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce new synthetic data simulating a new possible signal captured from the common physical scene by a new target sensor in a new identified position relative to the plurality of sensors; and using the new synthetic data as the synthetic data.  
As per claim 21,  The system of claim 1, wherein the at least one hardware processor is adapted to further execute code for: applying a new point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce new synthetic data simulating a new possible signal captured from the common physical scene by a new target sensor in a new identified position relative to the plurality of sensors; and providing the new synthetic data to the at least one testing engine to test another autonomous system comprising the new target sensor.
As per claim 22, The system of claim 21, wherein the at least one hardware processor is adapted to further execute code for: applying a new style transformation to the new synthetic data according to new real target sensor data captured by the new target sensor from a new other physical scene, to produce new target synthetic data simulating new target data captured by the new target sensor; and using the new target synthetic data as the new synthetic data.  
As per claim 22,  The system of claim 21, wherein the at least one hardware processor is adapted to further execute code for: applying a new style transformation to the new synthetic data according to new real target sensor data captured by the new target sensor from a new other physical scene, to produce new target synthetic data simulating new target data captured by the new target sensor; and using the new target synthetic data as the new synthetic data.

As per claim 23,  The system of claim 21, wherein the at least one hardware processor is adapted to further execute code for: applying one or more new physical-characteristic adjustments to the synthetic data to produce new adjusted target synthetic data simulating new target data captured by the new target sensor; and using the new adjusted target synthetic data as the new synthetic data.  
As per claim 23,  The system of claim 21, wherein the at least one hardware processor is adapted to further execute code for: applying one or more new physical-characteristic adjustments to the synthetic data to produce new adjusted target synthetic data simulating new target data captured by the new target sensor; and using the new adjusted target synthetic data as the new synthetic data.

As per claim 24, The system of claim 21, wherein at least one of the one or more new physical- characteristic adjustments is selected from a new group of physical-characteristic adjustments consisting of: a new geometric distortion transformation applied according to at least one physical characteristic of the new target sensor, a new change of image resolution, and a new scan-pattern filter applied according to a new identified scanning pattern of the new target sensor.
As per claim 24, The system of claim 21, wherein at least one of the one or more new physical-characteristic adjustments is selected from a new group of physical-characteristic adjustments consisting of: a new geometric distortion transformation applied according to at least one physical characteristic of the new target sensor, a new change of image resolution, and a new scan-pattern filter applied according to a new identified scanning pattern of the new target sensor.

As per claim 25, The system of claim 24, wherein the new geometric distortion transformation is selected from a group of geometric distortion transformations consisting of: a fisheye transform, a barrel distortion transform, a pincushion distortion transform, and a moustache distortion transform.  

As per claim 25,  The system of claim 24, wherein the new geometric distortion transformation is selected from a group of geometric distortion transformations consisting of: a fisheye transform, a barrel distortion transform, a pincushion distortion transform, and a moustache distortion transform.

As per claim 26,  The system of claim 24, wherein the new synthetic data comprises a plurality of new synthetic digital images; and wherein applying the new scanning-pattern filter according to the new identified scanning pattern of the new target sensor comprises using optical flow motion estimation to compute at least one additional new synthetic digital image.   
As per claim 26,  The system of claim 24, wherein the new synthetic data comprises a plurality of new synthetic digital images; and wherein applying the new scanning-pattern filter according to the new identified scanning pattern of the new target sensor comprises using optical flow motion estimation to compute at least one additional new synthetic digital image.
As per claim 27, The system of claim 21, wherein the new synthetic data comprises a new plurality of synthetic digital images; and wherein the at least one hardware processor is adapted to further execute code for: applying a new hole-filling algorithm to the new plurality of synthetic images of the new synthetic data to produce new filled target synthetic data simulating new target data captured by the new target sensor; and using the new filled target synthetic data as the new synthetic data.  

As per claim 27, The system of claim 21, wherein the new synthetic data comprises a new plurality of synthetic digital images; and wherein the at least one hardware processor is adapted to further execute code for: applying a new hole-filling algorithm to the new plurality of synthetic images of the new synthetic data to produce new filled target synthetic data simulating new target data captured by the new target sensor; and using the new filled target synthetic data as the new synthetic data.
As per claim 28, The system of claim 21, wherein the at least one hardware processor is adapted to further execute code for: computing a plurality of ground-level layer maps, each for one of the plurality of real signals, using the plurality of computed depth maps; adding at least one new additional object to the new synthetic data according to the plurality of computed depth maps and the plurality of ground-level layer maps to produce new augmented synthetic data; and using the new augmented synthetic data as the new synthetic data.  

As per claim 28, The system of claim 21, wherein the at least one hardware processor is adapted to further execute code for: computing a plurality of ground-level layer maps, each for one of the plurality of real signals, using the plurality of computed depth maps; adding at least one new additional object to the new synthetic data according to the plurality of computed depth maps and the plurality of ground-level layer maps to produce new augmented synthetic data; and using the new augmented synthetic data as the new synthetic data.
As per claim 29,  The system of claim 28, wherein the at least one new additional object is selected from a group of scene objects consisting of: a mark on a road, a speed bump, a depression in a road surface, an elevation in a road surface, a traffic light, a sign, a road side, a curb, an animal, a pedestrian, a bicycle, and a motorized vehicle.  

As per claim 29, The system of claim 28, wherein the at least one new additional object is selected from a group of scene objects consisting of: a mark on a road, a speed bump, a depression in a road surface, an elevation in a road surface, a traffic light, a sign, a road side, a curb, an animal, a pedestrian, a bicycle, and a motorized vehicle.

As per claim 30,  The system of claim 28, wherein the at least one hardware processor is adapted to further execute code for detecting, in the new synthetic data, a plurality of new existing objects, using the plurality of computed depth maps; and wherein adding the at least one new additional object to the new synthetic data comprises using at least one of the plurality of new existing objects.  

As per claim 30,  The system of claim 28, wherein the at least one hardware processor is adapted to further execute code for detecting, in the new synthetic data, a plurality of new existing objects, using the plurality of computed depth maps; and wherein adding the at least one new additional object to the new synthetic data comprises using at least one of the plurality of new existing objects.

As per claim 31,  The system of claim 21, wherein applying the new point of view transformation comprises applying a new dynamic transformation to the new identified position.  

As per claim 31,  The system of claim 21, wherein applying the new point of view transformation comprises applying a new dynamic transformation to the new identified position.

As per claim 33, The system of claim 32, wherein the autonomous system comprising the target sensor is selected from a group of autonomous systems consisting of: an autonomous driving system, and an advanced driver-assistance system (ADAS).
As per claim 32, The system of claim 1, wherein the autonomous system comprising the target sensor is selected from a group of autonomous systems consisting of: an autonomous driving system, and an advanced driver-assistance system (ADAS).

As per claim 36,  A method for creating synthetic data, comprising: using a machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured simultaneously from a common physical scene, each of the plurality of real signals are captured by one of a plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; and applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating a possible signal captured from the common physical scene by a target sensor in an identified position relative to the plurality of sensors.  

As per claim 33,  A method for creating synthetic data for testing an autonomous system, comprising: using a machine learning model to compute a plurality of computed depth maps based on a plurality of real signals, the plurality of real signals are captured simultaneously from a common physical scene, each of the plurality of real signals are captured by one of a plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating a possible signal captured from the common physical scene by a target sensor in an identified position relative to the plurality of sensors; and providing the synthetic data to at least one testing engine to test an autonomous system comprising the target sensor.
As per claim 37,  A system for training an autonomous system, comprising a target sensor, comprising: at least one hardware processor adapted to execute a code for: producing synthetic data simulating a possible signal captured from a common physical scene by the target sensor in an identified position relative to a plurality of sensors, where the synthetic data is produced using a plurality of real signals, the plurality of real signals are captured simultaneously from the common physical scene by the plurality of sensors; and training the autonomous system using the synthetic data; wherein producing the synthetic data using the plurality of real signals comprises: using a machine learning model to compute a plurality of computed depth maps based on the plurality of real signals, the plurality of real signals are captured simultaneously from the common physical scene, each of the plurality of real signals are captured by one of the plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating the possible signal captured from the common physical scene by the target sensor in an identified position relative to the plurality of sensors; and providing the synthetic data to at least one testing engine to train the autonomous system.
As per claim 34,  A system for testing an autonomous system, comprising a target sensor, comprising: at least one hardware processor adapted to execute a code for: producing synthetic data simulating a possible signal captured from a common physical scene by the target sensor in an identified position relative to a plurality of sensors, where the synthetic data is produced using a plurality of real signals, the plurality of real signals are captured simultaneously from the common physical scene by the plurality of sensors; and testing the autonomous system using the synthetic data; wherein producing the synthetic data using the plurality of real signals comprises: using a machine learning model to compute a plurality of computed depth maps based on the plurality of real signals, the plurality of real signals are captured simultaneously from the common physical scene, each of the plurality of real signals are captured by one of the plurality of sensors, each of the plurality of computed depth maps qualifies one of the plurality of real signals; applying a point of view transformation to the plurality of real signals and the plurality of computed depth maps, to produce synthetic data simulating the possible signal captured from the common physical scene by the target sensor in an identified position relative to the plurality of sensors; and providing the synthetic data to at least one testing engine to test the autonomous system.

As per claim 38, The system of claim 37, wherein the at least one hardware processor is adapted to further execute code for: computing a plurality of ground-level layer maps, each for one of the plurality of real signals, using the plurality of computed depth maps; accessing a plurality of detected objects, identified in the synthetic data by the autonomous system while validating the autonomous system; and validating the plurality of detected objects according to the plurality of ground- level layer maps, the plurality of computed depth maps and the synthetic data.  
As per claim 35, The system of claim 34, wherein the at least one hardware processor is adapted to further execute code for: computing a plurality of ground-level layer maps, each for one of the plurality of real signals, using the plurality of computed depth maps; accessing a plurality of detected objects, identified in the synthetic data by the autonomous system while testing the autonomous system; and validating the plurality of detected objects according to the plurality of ground-level layer maps, the plurality of computed depth maps and the synthetic data.
As per claim 39, The system of claim 38, wherein validating the plurality of detected objects according to the plurality of ground-level layer maps comprises applying at least one validation rule to the plurality of ground-level layer maps and at least one of the plurality of detected objects.  
As per claim 36,  The system of claim 35, wherein validating the plurality of detected objects according to the plurality of ground-level layer maps comprises applying at least one validation rule to the plurality of ground-level layer maps and at least one of the plurality of detected objects.

As per claim 40,  The system of claim 38, wherein the at least one hardware processor is adapted to further execute code for: detecting in the synthetic data a plurality of target objects; and producing a ground-truth comprising a plurality of bounding-boxes each embedding one of the plurality of target objects, the ground-truth produced using the plurality of computed depth maps; and wherein validating the plurality of detected objects further comprises validating the plurality of detected objects according to the ground-truth and the plurality of computed depth maps. 
As per claim 37, The system of claim 35, wherein the at least one hardware processor is adapted to further execute code for: detecting in the synthetic data a plurality of target objects; and producing a ground-truth comprising a plurality of bounding-boxes each embedding one of the plurality of target objects, the ground-truth produced using the plurality of computed depth maps; and wherein validating the plurality of detected objects further comprises validating the plurality of detected objects according to the ground-truth and the plurality of computed depth maps.
As per claim 41, The system of claim 40, wherein at least one of the plurality of bounding-boxes is one of: a two-dimensional bounding-box embedding one of the plurality of target objects, and a three-dimensional bounding-box embedding one of the plurality of target objects. 
As per claim 38, The system of claim 37, wherein at least one of the plurality of bounding-boxes is one of: a two-dimensional bounding-box embedding one of the plurality of target objects, and a three-dimensional bounding-box embedding one of the plurality of target objects.
As per claim 42, The system of claim 40, wherein validating the plurality of detected objects according to the ground-truth and the plurality of computed depth maps comprises executing at least one other machine learning model.  
As per claim 39,  The system of claim 37, wherein validating the plurality of detected objects according to the ground-truth and the plurality of computed depth maps comprises executing at least one other machine learning model.


Claims 32 , 34 and 35  depend on claim 1, therefore claims  32,24 and 35  is rejected under the ground of nonstatutory double patenting. 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number is  (571)273-9799 . The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637